Citation Nr: 0637757	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-12 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include an adjustment disorder and 
depression.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1977 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.

The Board notes the veteran has expressed disagreement with 
the December 2003 denial of entitlement to service connection 
for an adjustment disorder and with a September 2005 denial 
of entitlement to service connection for a depressive 
disorder.  For administrative reasons the Board finds the 
appeal is more appropriately addressed as provided on the 
title page of this decision.

The Board also notes that at his personal hearing in March 
2006 the veteran, in essence, expressed an interest in 
raising a claim for reinstatement of service connection for 
hypertension.  It is significant to note that service 
connection was severed by a February 2005 rating action which 
found the previously established rating violated the 
prohibition against the pyramiding of disability ratings.  
This matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran was 
notified of the provisions of the VCAA and how it applied to 
his claims by correspondence dated in July 2003, April 2004, 
July 2004, and June 2005.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
also issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), finding that the VCAA notice requirements applied 
to all elements of a claim.  An additional notice as to these 
matters was provided in March 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the Board notes that a September 2003 VA 
psychiatric examination report included diagnoses of 
dysthymic disorder and a chronic pain disorder associated 
with psychological and general medical factors.  The examiner 
stated that the veteran's pain disorder was related to his 
service-connected physical disabilities, but that his 
depressive symptoms were related to his previous divorce and 
were not due to military service.  It is unclear, however, 
whether the veteran's pain disorder was considered to have 
met the criteria for a diagnosis under 307.89 of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV).  See 38 C.F.R. 
§ 4.125(a) (2006).  VA treatment reports dated in July 2001, 
December 2005, and February 2006 include diagnoses of 
depression and anxiety secondary to the veteran's medical 
disorders.  In light of the inconsistent and/or incomplete 
medical evidence of record, the Board finds an additional 
medical opinion is required prior to appellate review.

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2006).  When 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The service connection issue on appeal is inextricably 
intertwined with the issue of entitlement to TDIU.  
Therefore, appellate review of this matter must be deferred 
pending additional development.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that any present 
psychiatric disorder (to include a pain 
disorder under DSM-IV criteria) was 
caused or aggravated by the service-
connected immunoglobulin M nephropathy 
with osteoporosis disability.  Any 
opinion provided as to aggravation should 
include an estimate as to the degree of 
aggravation caused by the service-
connected disability.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


